                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

KEITH ESKIN                                                                PLAINTIFF

v.                        CASE NO. 3:19-CV-00142-BSM

DAN RITCHEY                                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 30th day of May 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
